Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, 
Zavesky et al. (US 10554931 B1) discloses teleconferences and videoconference interactions where users may utilize various objects as part of a presentation. For example, as part of the presentation a user/presenter may demonstrate a model, utilize a tool (e.g., a component of a computer), etc. In some instances, an audience receiving/observing the presentation might not fully appreciate the significance of the objects or how the objects relate to the content of the presentation. Additionally, to the extent that the presentation includes multiple presenters, there is often a delay/lag in terms of a transition between the contribution of a first presenter and a contribution of the second presenter. Such a delay may make following the presentation more difficult from the perspective of the audience, and may result in a portion of the content of the presentation being missed/omitted if, for example, the second presenter starts presenting material before equipment capturing the presentation is focused on the second presenter.
Barzuza et al. (US 9959676 B2) discloses methods, systems, and computer readable storage media for presenting a meeting between remote participants. In a particular embodiment, a method provides, during a conference session, compiling view information used to determine a first view seen by the first participant. The method further provides receiving conference video comprising at least video captured of a second participant remote to the physical location of the first participant. Also, the method provides presenting the video captured 
Krol et al. (US 10952006 B1) discloses a computer-implemented method providing audio for a virtual conference including a plurality of participants. In the method, a three-dimensional virtual space including an avatar with texture mapped video of a second user is rendered, from a perspective of a virtual camera of a first user, for display to the first user. The virtual camera is at a first position in the three-dimensional virtual space and the avatar at a second position in the three-dimensional virtual space. An audio stream from a microphone of a device of the second user is received. The microphone was positioned to capture speech of the second user. Volume of the received audio stream is adjusted to determine a left audio stream and a right audio stream to provide a sense of where the second position is in the three-dimensional virtual space relative to the first position. The left audio stream and the right audio stream are output to be played to the first user in stereo.
However, the closest prior art of record, does not disclose “compressing the capture data into a first version of the capture data; and transmitting the first version of the capture data to a receiving artificial reality system, wherein sending the compressed first version of the capture data causes the receiving artificial reality system to: decompress the received first version of capture data into a second version of the capture data comprising color data, depth data, and audio data; use the second version of the capture data to generate a 3D 
Dependent claims 2-7 are allowable as they depend from an allowable base independent claim 1.
Independent claims 8 and 13 are citing the same or similar subject matter and are also allowed.
Dependent claims 9-12 are allowable as they depend from an allowable base independent claim 8.
Dependent claims 14-20 are allowable as they depend from an allowable base independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/THOMAS J LETT/           Primary Examiner, Art Unit 2677